United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 13, 2009 (February 10, 2009) 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Other Events. OnFebruary 13, 2009, Comtech Telecommunications Corp. (the “Company”) issued a press release reporting that as a result of its notice of redemption of all of its outstanding $105.0 million principal amount 2.0% Convertible Senior Notes due 2024 (the “Senior Notes”) as of February 12, 2009 (the Redemption Date”), all of the Senior Notes were converted by the noteholders to shares of Comtech common stock. The foregoing description of the press release is qualified in its entirety to the press release,a copy of which is attached hereto and incorporated by reference herein as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith: Exhibit NumberDescription 99.1
